Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 12/23/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Dhorajiya (US 2017/0038281 A1) describes  a method of predicting life of a component of a machine is disclosed. The method includes receiving input data associated with the machine from a data repository. The input data corresponds to a plurality of machine events with a time stamp corresponding to each of the plurality of machine events for a predefined time period. The input data also corresponds to a plurality of repairs of the component with a time stamp corresponding to each of the plurality of repairs for the predefined time period. The method further includes analyzing the input data. The analyzing of the input data includes determining a time difference between at least one machine event and at least one repair of the component associated with the machine event. The analyzing of the input data includes determining a time difference of a repair reoccurrence of the component. The analyzing of the input data includes 


Examiner’s Comment
	Allowable Subject Matter
3.	Claims 1-4, 6-8, 11 and 44-57 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a computer-implemented method for predicting battery failure comprising: computing an overall confidence of prediction of battery failure using the plurality of respective prediction values; and providing an indication of predicted battery failure based on the computed overall confidence. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 44-50 are allowed due to their dependency on claim 1.

Regarding claim 2:
The primary reason for the allowance of claim 2 is the inclusion of a computer-implemented system for predicting battery failure comprising: the one or more processor computing an overall confidence of prediction of battery failure using the plurality of respective prediction values; and the one or more processor providing an indication of predicted battery failure based on the computed overall confidence. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been 

Claims 51-57 are allowed due to their dependency on claim 2.

Regarding claim 3:
The primary reason for the allowance of claim 3 is the inclusion of 
A computer program product comprising: computer readable program code devices (ii) configured to cause the computer to compute an overall confidence of prediction of battery failure using the plurality of respective prediction values; and 
computer readable program code devices (iii) configured to cause the computer to provide an indication of predicted battery failure based on the computed overall confidence. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 4-8 and 11 are allowed due to their dependency on claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Technology Center 2800 
January 11, 2022